Citation Nr: 1639646	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to November 1981.  Thereafter, he served in the United States Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Service connection for a right thumb condition, for residuals of a left thumb break, and for residuals of a left wrist break was denied therein.  Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.  He appealed each of the aforementioned determinations.  In October 2014, he testified at a hearing before the undersigned at this RO.  

In December 2014, the Board dismissed service connection for a left thumb disability.  The Board also recharacterized service connection for a left wrist disability as one of a right wrist disability based on the Veteran's hearing testimony.  It and service connection for a right thumb disability were remanded for additional development.  The Board once again remanded these issues for additional development in November 2015.  Upon completion thereof, the Appeals Management Center granted service connection for a right thumb disability in an April 2016 rating decision.  (The effective date was corrected in a May 2016 rating decision.)  Review of the Veteran's claims file reveals that the Board can proceed at this time with adjudication of the sole issue remaining of this matter.


FINDING OF FACT

The Veteran does not have a right wrist disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A December 2007 letter set forth the criteria for establishing service connection (when the issue was service connection for a left wrist disability, prior to being recharacterized as one for a right wrist disability), the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how an initial rating and an effective date are assigned for a disability if service connection is granted.  As initial adjudication was via the August 2008 rating decision, the letter was prior thereto.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records that have not been procured.  His service treatment records as well as his post-service VA and private treatment records are available.  Some were submitted by him or his representative, but most were obtained by VA to include pursuant to the Board's December 2014 and November 2015 remands.  In June 2015 and January 2016, the Veteran underwent VA medical examinations.  Each was pursuant to the preceding remand.  The Board found the June 2015 examination inadequate in the last remand, but the January 2016 examination is adequate as this determination is fully informed because of it.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It indeed included review of the claims file plus an interview and assessment of the Veteran.  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its November 2015 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified service connection for a left wrist disability, which the Veteran clarified should be for a right wrist disability, as an issue at the beginning of the October 2014 hearing.  The undersigned and his representative next questioned him about this wrist during service and thereafter.  The undersigned finally explained that service connection involves associating a disability with service.  Submission of outstanding evidence was not suggested.  However, sources of post-service treatment records were identified during questioning.  It is reiterated that some were obtained after the hearing pursuant to the Board's remands.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed the instant claim in November 2007.  His post-service VA and private treatment records, which are dated from at least 1998 to 2016, do not reflect any right wrist diagnosis.  Indeed, they do not even reference a right wrist problem of any kind.  Yet, left wrist problems are referenced-as are problems with the right hand and specific fingers on the right hand.  

The wrists, hands, and fingers, in sum, were the subject of complaints by the Veteran and assessments by medical professionals with some regularity.  It follows that reference to a right wrist problem would be expected, whether in complaints by him and/or assessments by medical professionals, if such a problem existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  That there are no references is an indication of no right wrist disability, in other words.  While the June 2015 VA medical examination diagnosed distal radius fracture in relation to the Veteran's right wrist, it is reiterated that the Board found this examination inadequate in its November 2015 remand.  Normal findings indeed were made at that time.  Specifically, the Veteran's right wrist had normal range of motion and strength.  It did not manifest pain, tenderness, crepitus, or ankylosis.

Further, X-rays taken as part of the aforementioned examination did not show arthritis.  They showed only a slightly curved configuration of the fifth metacarpal with thickening of the mild diaphysis suggesting an old, healed boxer's fracture.  The fifth metacarpal, also known as the small finger, is not part of the wrist.  In sum, none of the findings made supported the distal radius fracture diagnosis.  No explanation was provided to account for this discrepancy.  The diagnosis, though favorable, therefore is rejected as not persuasive.  No diagnosis was made at the January 2016 VA medical examination.  Although the Veteran's right wrist range of motion was abnormal, no other abnormal findings were made.  This wrist had normal strength, and it did not manifest pain, tenderness, swelling, crepitus, or ankylosis.  Sensation to touch was intact.

Deep tendon reflexes and motor activity in the Veteran's right wrist were physiologic.  Physiologic means normal or characteristic of or conforming to the normal functioning or state of the body or a tissue or organ.  Dorland's Illustrated Medical Dictionary 1464 (31st ed. 2007)..  Overall, the assessment also was characterized as physiologic.  It once again was noted that the June 2015 X-rays revealed no arthritis.  Finally, it was noted that there were no other significant test findings.  The X-rays indeed were characterized as disclosing no specific right wrist issues.  With no medical diagnosis in post-service treatment records and no persuasive diagnosis made upon VA medical examination, all that remains for consideration is the potential for a lay diagnosis.  The Veteran is a lay person because there is no indication that he has a medical background.  

At the January 2016 examination, the Veteran indicated that he did not have a right wrist disability and was not claiming such.  This position is contrary to the Veteran's previous position.  During the pendency of his claim, to include specifically at the hearing, he indeed indicated that he had a right wrist disability and was claiming such.  This inconsistency calls into question his credibility in rendering a lay diagnosis.  Greater discussion in this regard is unnecessary, however, as the threshold requirement of a competent lay diagnosis is not met.  A lay person is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  A right wrist disability, with the exception of an obvious broken wrist bone, is not simple and readily observable.  There indeed may be no external symptoms like there are for the aforementioned disabilities.  Whether external or internal, symptoms may be caused by a number of different disabilities.  This is why various tests, such as the June 2015 X-rays, are utilized for diagnostic purposes.  It finally is reiterated that no medical diagnosis has been made.  A description of symptoms supporting a later medical diagnosis thus is impossible, as is a contemporaneous medical diagnosis.

The Veteran, to the extent he complains of right wrist pain or some other symptom, is competent.  A lay person indeed is competent to report what he personally experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Even assuming the Veteran is credible in this regard, no medical diagnosis has been made to account for his complaints.  Pain that has not been attributed to an underlying diagnosis does not constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  It follows that the same is true for other symptoms as well.  In conclusion, the preponderance of the evidence is against finding that the Veteran has a current right wrist disability.  Service connection accordingly is denied on this basis.  This renders consideration of whether the other criteria for establishing service connection under any theory of entitlement have been met unnecessary.  


ORDER

Service connection for a right wrist disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


